Citation Nr: 1210871	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-05 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO, inter alia, denied service connection for COPD with history of paralysis of the right diaphragm status post methicillin-resistant staphylococcus aureus (MRSA) bacteremia.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.

The Board notes that, while the Veteran previously was represented by the North Carolina Division of Veterans Affairs (NCDVA), in February 2007, the Veteran granted a power-of-attorney in favor of the American Legion with regard to the claim on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

The Veteran contends that he has a current lung disability due to his service-connected diabetes mellitus.  Essentially, the Veteran claims that his diabetes mellitus caused a severe bacterial infection, which required an operation that resulted in paralysis of the right diaphragm.  

The Veteran has been diagnosed with several lung disabilities, including COPD, restrictive lung disease, and history of paralysis of the right diaphragm.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Board notes that the medical evidence currently of record does not sufficiently resolve the question of whether the Veteran has a current lung disability related to service, to include service-connected diabetes mellitus.

In this regard, in an August 2006 VA examination report, the examiner opined that diabetes can make someone more susceptible to infection, but that there was no definitive finding that the Veteran was unable to fight infection.  He concluded that it would be unwarranted speculation to opine as to the cause of the Veteran's lung condition.  However, he did not provide any rationale for this determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In a September 2006 letter, the Veteran's private physician, Dr. Shenoy, stated, "I certainly feel" that the Veteran's diabetes contributed to his infection; however, he did not provide any rationale for his opinion.

In a December 2006 statement, Dr. Lucke stated that diabetes is a risk factor for infection, and likely contributed to the Veteran's infection.  However, he did not address whether there exists a medical relationship between any currently diagnosed lung disability and the Veteran's bacterial infection.

In an October 2008 VA examination report, the examiner stated that the Veteran's COPD was less likely due to the Veteran's paralyzed diaphragm because tobacco use is a common cause of COPD.  The examiner went on to note that the Veteran had some dyspnea related to his paralyzed right diaphragm.  While the examiner addressed the etiology of the Veteran's COPD, he did not address whether there exists a relationship between any other lung disability and service-connected diabetes mellitus.  

Thus, while there are several VA and private medical opinions of record, the Board finds that these opinions do not fully address the etiology of the Veteran's diagnosed lung disabilities and his contentions, and are inadequate to resolve the claim for service connection. 

As the medical opinion evidence currently of record is inadequate, the Board finds that further medical opinion-based on examination of the Veteran and full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a lung disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently contains treatment records from the VA Medical Center (VAMC) in Asheville, North Carolina, dated through February 7, 2008, and from the VAMC in Salisbury, North Carolina, dated through July 11, 2006; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Asheville VAMC (dated since February 7, 2008) and the Salisbury VAMC (dated since July 11, 2006), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for a lung disability, to include COPD, claimed as secondary to service-connected diabetes mellitus.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Asheville VAMC (dated from February 7, 2008), and from the Salisbury VAMC (dated from July 11, 2006).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current pulmonary/respiratory disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is medically related to the Veteran's paralyzed right diaphragm.

If the examiner determines that the Veteran has current pulmonary/respiratory disability(ies) related to his paralyzed right diaphragm, then the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that the Veteran's bacterial infection-which resulted in surgery and paralysis of the right diaphragm-was caused or aggravated by service-connected diabetes mellitus.

In rendering the requested opinions, the physician should consider the pertinent medical evidence of record, as well as the Veteran's contentions.  In particular, the physician should address the Veteran's contentions that his service-connected diabetes mellitus aggravated a bacterial infection, which resulted in his current right diaphragm paralysis.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


